DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10 and 13-16, filed 11/16/21, with respect to the rejections of claims 1-29 under 112 and 102 and ODP have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the cancellation of claims 2, 3, and 27-29 and the amendment of claim 1 to limit the cancer to melanoma, colon cancer, kidney cancer, lung cancer, or combinations thereof and the cancer is resistant to the immune checkpoint in the absence of the RIG-1 inhibitor.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 to limit the type of cancer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 23 depends on claim 1 and the types of cancer in claim 23 is broader then the types of cancer in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pyle (WO 2014159990) taken with CUREVAC AG (WO 2018/033254, cited on a third party submission on 9/12/20).
‘990 disclose a composition comprising a RIG-Ι agonist and using the composition to treat a tumor in a subject (pages 102-105). The agonist is a RNA molecule capable of inducing an interferon response in the subject (pages 1-3 and 102-105). The RNA molecule can have the structural limitations in (i) or (ii) or claims 8, 9, and 12-20. See pages 18-20, 28-33, and 102-105.  The composition can comprise an additional agent (page 106).  
Pyle does not specifically making a composition comprising the RIG-I agonist and an immune checkpoint inhibitor.
However, at the time of the effective filing date, CUREVAC discloses isRNA (RIG-Ι agonist) comprising two RNA strands in combination with an immune checkpoint inhibitor (pages 18, 125-154, 160, 161, 165, and 175-176).  The inhibitor can be 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Pyle taken with ‘254, namely to add a checkpoint inhibitor to the composition.  One of ordinary skill in the art would have been motivated to combine the teaching to observe an additive effect when
treating a tumor in a subject or to assist in treating a melanoma that is refractory to checkpoint inhibitor.  Since PD-1/PD-L1 blocking agent and CTLA-4 blocking agents (including the agents listed in instant claim 6) are known in the prior art to lower T cell activation thresholds to increase T-cell mediated responses to tumor-associated self- antigens, it would have been obvious to use these in the method to treat a tumor in a subject.  A person of ordinary skill in the art would have been motivated to treat
melanoma that is refractory to checkpoint inhibitor with isRNA to assist in treating the
cancer.  One of ordinary skill in the art would have been motivated to use a non-
nucleotide linker in the isRNA to increase the stability of isRNA.  Since human tumors
are immunogenic (they elicit adaptive immune response in vivo), it would have been
obvious to use the method to treat these tumors.  It also would have been obvious to
use the method to treat tumors that have are non-immunogenic to help produce an
immune response to the tumor.
Therefore the invention as a whole would have been prima facie obvious to one
.
Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
Applicant argues that Pyle is silent regarding both administering a therapeutically effective amount of an immune checkpoint wherein the cancer is melanoma, colon, kidney, lung, or combinations thereof and the cancer being resistant to the inhibitor in the absence of the RIG-Ι inhibitor.  Curevac fails to cure the deficiency of Pyle and one of ordinary skill in the art would not have reasonably considered combining the RIG-Ι agonist of Pyle and the inhibitor of Curevac to treat cancer with a reasonable expectation of success.  In fact, Curevac does not provide any evidence that RIG-Ι agonists are capable for treating any cancer and merely describes “ligands for intracellular receptors for RNA … such as RIG-Ι” as one of the many potential choices for the RNA of Curevac which is at best an invitation for further experimentation (pages 18-19).
Applicant’s arguments are not found persuasive because the broadest reasonable interpretation of the claimed invention embraces treating a cancer in a subject comprising administering a generic RIG-Ι agonist and any immune-checkpoint inhibitor wherein the cancer is melanoma, colon, kidney, lung, or combinations thereof, wherein the cancer is resistant to the inhibitor.  The RIG-Ι agonist recited in the instant claims is not limited any specific type of nucleic acid that would exclude any RIG-Ι agonist from being used in the method.  RIG-Ι agonist, such as but not limited to stem loop RNA (SLRs) (pages 8, line 31 to 9, line 1).  

Applicant further argues that in view of the highly unpredictable nature of cancer treatment development a person of ordinary skill in the art would not have considered that Curevac (pages 18-19) identifies the ligand of RIG-Ι as being able to treat cancer or that it shows results of treating cancer with both ligand of RIG-1 and the checkpoint inhibitors are reasonable predictable (see MPEP 2143). 
The argument is not found persuasive because other than applicant's assertion (in view of the highly unpredictable nature of cancer treatment development a person of ordinary skill in the art would not have considered that Curevac,,,), there is no evidence of record to support applicant's assertion.  “The arguments of counsel cannot take the place of evidence in the record.” See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An prima facie case of obviousness.”).
Applicant cites a sentence from MPEP 2143, but does not cite any specific section or paragraph of this part of the MPEP.   The citation appears to be from MPEP 2143 Ι.A.(3).
The prior art teaches each element claimed and the only difference between the claimed invention and the prior art cited in the 103 is the lack of the actual combination in a single prior art reference.  Curevac does contemplate using isRNA (RIG-Ι agonist) to treat melanoma that is refractory towards a checkpoint inhibitor (pages 18 and 125-154) and Pyle teaches that RIG-Ι can be used to treat cancer.  In view of the teaching of Pyle and Curevac there appears to be a reasonable expectation of success to treat cancer that is refractory to a checkpoint inhibitor.  “Obviousness does not require absolute predictability…”.  See MPEP 2143.02 II.
Furthermore, Curevac does contemplate using isRNA (RIG-Ι agonist) to treat melanoma that is refractory towards a checkpoint inhibitor (pages 18 and 125-154) and Pyle teaches that RIG-Ι can be used to treat cancer.  “It is prima facie obviousness to combine two composition each of which taught by the prior art to be useful for the same purpose …”.   See MPEP 2144.06 I.
Applicant further argues that the present specification in some non-limiting embodiments describes that the combination of RIG-1 agonist (SLR14) and the inhibitors (anti-PD1) results in desirable effects that are unexpected over the applied references. (Figures 8 and 16A).  The synergistic effect of the RIG-1 agonist and 
Applicant’s arguments is not found persuasive because the claimed invention is not limited to SLR14 and anti-PD1.  While it is acknowledged that the Figures 8 and 16A show an unexpected result of combining anti-PD1 with SLR14 in xenograft melanoma and colon cancer models, the instant disclosure does not show that this unexpected result would be reasonably extrapolated to a genus of RIG-1 agonist and checkpoint inhibitors as recited in the pending claims.  The evidence does not commensurate in scope with the claimed invention.  See MPEP 2145.  The skilled artisan could not ascertain a trend in the exemplified data that would allow him/her to reasonably extend the probative value thereof.  RIG-Ι agonist and checkpoint inhibitors embrace a very large number of species that have different structure and/or function.  There is nothing of record to show that other claimed compounds would behave in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635